E. L. Foster and Robert E. Foster, a minor, through his guardian and next friend, Ruby Rowland Feste, instituted this suit against A. J. McCulley to recover damages accruing to them by reason of the death of Mrs. Golda Foster, wife of said E. L. Foster and mother of Robert E. Foster. Robert is the adopted son of said E. L. and Golda Foster. The death of the latter resulted from the collision of a truck owned by the defendant with a Buick automobile in which the deceased was riding.
The plaintiffs' cause of action is in substance that the defendant, his agent and servant, in the operation of the truck on the highway was guilty of various acts of negligence, each proximately causing the death of Mrs. Golda Foster. The verdict of the jury warrants the judgment on each of four different grounds and acquits the driver and occupant of the car of all charges of negligence.
The defendant A. J. McCulley has prosecuted an appeal to this court but has filed no briefs in the case. In that situation we have examined the record to determine if there be any fundamental error in the judgment. Finding none, the judgment of the trial court is affirmed. Haynes v. J. M. Radford Grocery Co., Tex. Civ. App. 16 S.W.2d 1118, Id., 118 Tex. 277,14 S.W.2d 811. It is so ordered.